Citation Nr: 1624101	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  09-15 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


   THE ISSUES

1. Entitlement to an initial compensable evaluation for chronic right meralgia paresthetica with lateral femoral cutaneous nerve damage due to brown recluse spider bite.

2. Entitlement to service connection for hearing loss, right ear.

3. Entitlement to service connection for left foot disability.

4. Entitlement to service connection for back disability, including secondary to service-connected chronic right meralgia paresthetica, and a claimed right knee disability.

5. Entitlement to an initial compensable rating for hearing loss, left ear.


WITNESS AT HEARINGS ON APPEAL

The Veteran	

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from November 1972 to July 1977.

This case is before the Board of Veterans Appeals (Board) on appeal from April 2008 and September 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, including with regard to the initial disability rating assigned for chronic right meralgia paresthetica, and left ear hearing loss.  See generally, Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Formal hearings were held before RO Decision Review Officers (DROs) in June 2010 and December 2013.  Subsequently, a December 2015 Board videoconference hearing was held before the undersigned Veterans Law Judge.

When this case was last reviewed on appeal September 2013, the Board denied a claim therein for increased rating beyond 10 percent for scar, incision, right knee, residuals of spider bite.  Claims for increased rating for left ear hearing loss, and service connection for right ear hearing loss, left foot and back disabilities were remanded to have evidence further developed.  Also, the Board remanded for designation of a Statement of the Case (SOC) a claim of increased rating for chronic right meralgia paresthetica with nerve damage from brown recluse spider bite.            The Veteran has filed a timely VA Form 9 (Substantive Appeal) in response; therefore, the issue is now properly before the Board.

The Veteran was previously represented by an attorney in this matter who is              no longer in VA accreditation status, and the Veteran upon being advised of this fact has continued the appeal unrepresented. 

There is another theory raised of service connection for a back disability based on the Veteran's hearing testimony and reported medical history particularly upon a January 2014 back examination, alleging that right knee problems are the intermediary that brought about the back disability, in part due to altered gait mechanism.  It follows that service connection for back disability includes a theory of secondary service connection.  But this assertion in itself further raises a new claim for entitlement to service connection for right knee disorder, on a direct basis.  See DeLisio v. Shinseki, 25 Vet. App. 45, 54 (2011) (where evidence reasonably indicates that the cause of claimed condition is a different condition that may be associated with service, then VA must investigate whether the underlying disability is related to service).  The Board sees where the April 2014 Statement of the Case in denying increased rating for meralgia paresthetica indicated that "right knee enthesopathy" was not a ratable component of that condition, since found medically unrelated, but this was not an independent adjudication of service connection for a right knee disability -- not the least because there was no opportunity for notice and assistance under the Veterans Claims Assistance Act (VCAA), and, the RO considered a right knee diagnosis of "enthesopathy" whereas some other medical providers found different orthopedic right knee pathology.  The claim of service connection for right knee disability is inextricably intertwined with the existing appeal, and must be adjudicated by the Agency of Original Jurisdiction (AOJ) in the first instance. As the issue of entitlement to service connection for the right knee was raised by the Veteran's then-representative during the December 2013 hearing, the matter is referred to the AOJ for the appropriate consideration.  See December 2013 hearing transcript, p. 4.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the inherent delay, further measures must be undertaken to thoroughly develop the claims on appeal.

First, the AOJ must adjudicate the referred claim of entitlement to service connection for right knee disability, including secondary to meralgia paresthetica.  As stated, adjudicating this matter is directly relevant to another claim already on appeal.  Likewise, the issue of a right knee disability is distinct from existing service-connected chronic right meralgia paresthetica, which is noted by definition to affect the thigh and quadriceps regions.  The outcome of the claim for right knee disability is inextricably intertwined with service connection for back disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Further, another VA Compensation and Pension examination is warranted on severity of chronic right meralgia paresthetica.  For re-examination the AOJ should attempt to have the Veteran evaluated during a colder weather month, if possible, as he has alleged that symptoms are worse in cold weather.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994). 

The Board requires a new VA audiological examination.  The January 2014 examiner found right ear hearing loss was not etiologically related to service reviewing service documentation, but for sake of a comprehensive opinion should have also considered and discussed the Veteran's competent assertions of the loud noise exposure/acoustic trauma he experienced in service.  See Hensley v. Brown,        5 Vet. App. 155, 159-60 (1993) (when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a disability at that time, the claimant may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006).  

VA treatment records should also be obtained as the Veteran reported that he was scheduled for a hearing test in January 2016.  See 38 C.F.R. § 3.159(c)(2) (regarding VA's duty to obtain relevant Federal records).  There may also be an available prior employment physical regarding which the Veteran should be prompted to offer more information.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA medical records, to include a copy of all audiological testing from or around January 2016 and any prior outpatient audiological testing.  Then associate the records obtained with the Veterans Benefits Management System (VBMS) electronic claims file.

2. Contact the Veteran, requesting from him sufficient information (e.g., approximate date and examining clinic/hospital) regarding a previously reported employment physical at a Navy base in Corpus Christi, Texas.  Request information on any relevant private medical records, advising him that for all private medical treatment he must complete a medical authorization and release form (VA Form 21-4142).  Then obtain additional medical records based on the information he has given.

3. Schedule the Veteran for VA examination to determine the current severity of his service-connected chronic right meralgia paresthetica.  If possible, schedule the examination during a cold weather or winter month as the Veteran reports the disorder is worse in cold weather.  The VBMS and "Virtual VA" electronic claims folders must be made available to the examiner for review of relevant medical history.  All indicated tests and studies are to be performed.             

The VA examiner must indicate all present symptoms  and manifestations attributable to the Veteran's             service-connected chronic right meralgia paresthetica.  For the affected nerve group(s), estimate the level of severity, i.e., mild, moderate, severe.

A complete rationale is requested for any and all medical opinions offered.

4. Schedule the Veteran next for a VA audiological examination for his claimed right ear hearing loss, and already service-connected left ear hearing loss.              The VBMS and "Virtual VA" electronic claims folders must be made available to the examiner for review of relevant medical history.  All indicated tests and studies are to be performed.  

Regarding the right ear, the examiner should opine on whether this condition at least as likely as not (50 percent or greater probability) is related to active service, including excessive noise exposure therein.  The examiner should explain the significance, if any, of the presence or absence of hearing loss at separation and threshold shifts.  The examiner is also asked to address whether it is at least as likely as not that the Veteran has delayed-onset hearing loss that is related to service.  The examiner's attention is directed to the fact that that the Veteran is service-connected for both left ear hearing loss and tinnitus.   Take appropriately into consideration the Veteran's own competent assertions of in-service noise exposure, not limited to service documentation in making the opinion.  

Finally, the examiner should further comment upon the effects of the Veteran's left ear hearing loss on his occupational functioning and daily activities.

A complete rationale is requested for any and all medical opinions offered.

5. The AOJ must adjudicate in the first instance the issue of entitlement to service connection for right knee disability, including as secondary to meralgia paresthetica, which is inextricably intertwined with another issue on appeal.  

6. Thereafter, obtain supplemental opinions from the prior VA examiner (or a suitable substitute) for back and left foot disabilities.  

Regarding, the left foot disorder, the examiner should address whether it is at least as likely as not (50 percent or greater probability) that the left foot plantar calcaneal spurs and chronic plantar fasciitis are related to active service, including injury therein). 

Regarding the back disorder, the examiner should address whether it is at least as likely as not (50 percent or greater probability) that the back disorder is (a) due to or (b) aggravated (i.e., worsened) beyond the natural progress by the service-connected right meralgia paresthetica, to include on the basis of any associated gait disturbance.  

If a right knee disorder is service-connected on remand, the examiner should also address whether it is at least as likely as not that the back disorder is (a) due to or (b) aggravated (i.e., worsened) beyond the natural progress by the service-connected knee disorder.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's back disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to service-connected disability. 

A complete rationale should be provided for each opinion.

7. Review the claims file.  If any directive specified in this remand has not been implemented, take proper corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998). 

8. Then readjudicate the claims on appeal based upon all additional evidence received.  If any benefit sought on appeal is not granted in full, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before  the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




